Citation Nr: 1820357	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1945 to December 1946, including service during World War II.   
His awards and decorations included the Asiatic-Pacific Campaign Medal, World War II Victory Medal, and Army of Occupation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  The matter was subsequently transferred to the RO in Los Angeles, California.   

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his obstructive sleep apnea was aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, to include as secondary to PTSD, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his presently-diagnosed obstructive sleep apnea was caused or aggravated by his service-connected PTSD. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After a careful review of the record, the Board finds that the probative evidence of record reveals that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD. 

Medical evidence of record reveals that in a February 2014 clinic note, a VA physician noted that the Veteran's wife had reported the Veteran snores a lot and stops breathing while he sleeps.  The Veteran was subsequently diagnosed with obstructive sleep apnea in 2014.  

The Veteran received a VA examination in September 2015, and the examiner noted that a 2014 sleep study revealed sleep apnea.  The examiner reviewed the claims file and upon physical examination, determined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The VA examiner reasoned that obstructive sleep apnea results from the structures at the back of the throat and neck collapsing in and obstructing the airway during sleep, which leads to apneic episodes and decreased tissue oxygenation levels and causes daytime sleepiness and fatigue.  The examiner further opined that sleep apnea results from an anatomical and physiologic process and is not a result of a psychological disorder such as PTSD.  However, the examiner did not provide an opinion regarding whether the Veteran's sleep apnea was aggravated by his PTSD.  

In support of his claim for secondary service connection, the Veteran submitted a December 2017 brief, citing medical literature suggesting a high risk of sleep apnea in young veterans with PTSD.  See May 2015 Science Daily article excerpt entitled "High risk of sleep apnea in young veterans with PTSD."  In this study of 195 Iraq and Afghanistan veterans who visited VA outpatient PTSD clinics for evaluation, results showed that 69.2 percent of participants had a high risk for sleep apnea, and this risk increased with PTSD symptom severity.  However, the authors of the study noted that the mechanism underlying the relationship between sleep apnea and PTSD in military veterans was unclear.  The authors stated that longitudinal studies were necessary to examine the temporal relationship between sleep apnea and PTSD.

In February 2018, the Board requested a VHA opinion as to whether the Veteran's service-connected PTSD aggravated his obstructive sleep apnea.  The VHA physician opined that it is at least as likely as not that the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD.  The physician noted that medical literature provides evidence that patients with obstructive sleep apnea and PTSD have lower quality of life scores, worsened symptoms (more sleepiness), and lower adherence and response to CPAP therapy, when compared to patients with obstructive sleep apnea alone.  The physician further noted that the Veteran's CPAP compliance reports suggested suboptimal CPAP use, and the medical record did not contain any documentation to explain this.  Ultimately, the physician opined that it was difficult to categorically rule out PTSD symptoms as a causative factor for the suboptimal CPAP compliance.  

In light of the foregoing evidence regarding the relationship between the Veteran's obstructive sleep apnea and his service-connected PTSD, the Board finds that the evidence is at least in equipoise that his obstructive sleep apnea was aggravated by his PTSD.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for obstructive sleep apnea is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  







ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


